OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on February 20, 1974 and, until his suspension, maintained an *70office for the practice of law in Syracuse. On November 29, 1993, respondent entered a plea of guilty in the United States District Court for the Northern District of New York to the crime of conspiracy to defraud the United States in violation of 18 USC § 371, a felony under Federal law. Inasmuch as the corresponding New York crime is conspiracy in the fifth degree (Penal Law § 105.05 [1]), a misdemeanor and a serious crime pursuant to Judiciary law § 90 (4) (f), this Court, on December 13, 1993, entered an order suspending respondent pending the hearing and determination of this matter and directing him to show cause why a final order of censure, suspension or disbarment should not be entered. Respondent appeared and submitted matters in mitigation. On November 18, 1994, respondent was sentenced to a term of probation of two years, was directed to perform 100 hours of community service and was fined $10,000.
After consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of two years, effective December 13, 1993, or until his probation is terminated, whichever is longer, and until further order of this Court.
Denman, P. J., Green, Pine, Fallon and Doerr, JJ., concur.
Order of suspension entered.